Exhibit 10.42

ASSIGNMENT OF PARTNERSHIP INTEREST
AND AMENDMENT TO THE CERTIFICATE OF LIMITED PARTNERSHIP
OF COACHMAN'S LIMITED PARTNERSHIP

This agreement is made as of the 28th day of September, 2001 ("Effective Date"),
by and between Interstate Business Corporation ("IBC"), a Delaware corporation,
Interstate General Company L.P. ("IGC"), a Delaware limited partnership, and
Wilson Securities Corporation ("WSC") a Delaware corporation.



WHEREAS, IGC is the managing general partner owning a 0.1% general partner
interest in Coachman's Limited Partnership, a Maryland limited partnership, (the
"Partnership"); and



WHEREAS, IBC owns a 1.9% general partner interest and a 98% limited partner
interest in the Partnership and



WHEREAS, IGC wishes to assign its 0.1% general partnership interest in the
Partnership to IBC, and IBC wishes to assign a 0.1% limited partnership interest
to WSC, and all parties wish to amend the Certificate of Limited Partnership of
the Partnership as amended and restated (the "Partnership Certificate") to
reflect the assignment of the general partnership interest from IGC to IBC and
the limited partnership interest from IBC toWSC.



WITNESSETH

:





In consideration of the mutual promises of the parties hereto and of other good
and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending legally to be bound hereby agree as
follows:



1. Assignment. IGC does hereby sell, transfer, assign, and convey to IBC all of
its right, title and interest in and to its 0.1. % general partnership interest
including, but not limited to, IGC' s interest in the capital or income of the
Partnership attributable to the 0.1% general partnership interest, and IBC does
hereby sell, transfer, assign, and convey to WSC all of its right, title and
interest in and to a 0.1 % limited partnership interest including, but not
limited to, IBC's interest in the capital or income of the Partnership
attributable to that 0.1% limited partnership interest in the Partnership.



2. Acceptance of Assignment. IBC does hereby accept the assignment as provided
for in Section 1 and by this agreement becomes the managing and sole general
partner and the owner of the additional 0.1 % general partnership interest. WSC
does hereby accept the assignment as provided for in Section 1 and by this
agreement becomes owner of a 0.1% limited partnership interest in the
Partnership.



3. Amendment of Partnership Certificate. The Partnership Certificate is hereby
amended to: substitute BC for IGC as the Managing General Partner and the owner
of an additional 0.1% general partnership interest; substitute WSC for IBC as
the owner of a 0.1% limited partnership interest in the Partnership; and remove
IGC as a general partner.



4. Effective Date. This agreement shall be effective on the date listed on page
1. ('Effective Date"). IBC. IGC, and WSC do hereby agree that as between
themselves all rights and obligations created pursuant to this agreement shall
be created as of the Effective Date notwithstanding the provisions of any other
agreements to which such parties may be bound which require that the consent of
persons or entities other than IBC, ICC, or WSC be obtained prior to the
transfer of the limited partnership interest in the Partnership. In confirmation
of this agreement, IBC, IGC and WSC agree that IBC may sue IGC in law, or in
equity, to require IGC to pay over to it any distributions, whether such
distributions are in the nature of capital or income, made by the Partnership on
or after the Effective Date to IGC in respect of the 0.1 % general partnership
interest and that WSC may sue IBC in law, or in equity, to require IBC to pay
over to it any distributions whether such distributions are in the nature of
capital or income, made by the Partnership to IBC on or after the Effective Date
in respect of the 0.1% limited partner interest in the Partnership which IBC is
conveying to WSC. All provisions dealing with the rights and obligations by and
between IBC and IGC in respect of the 0.1 % general partnership interest and
between IBC and WSC in respect of the 0.1% limited partnership interest in the
Partnership shall take effect as of the Effective Date notwithstanding the
failure of any other parties to approve this agreement prior to such date.



5.

Representations and Warranties of IGC, IBC. and WSC.





(a) IGC represents and warrants that it is a limited partnership in good
standing, duly organized, and existing under the laws of the State of Delaware,
that it has the lawful authority to enter into and perform this agreement and by
proper action has duly authorized the execution, delivery and performance of
this agreement, and that upon execution and delivery of this agreement by IBC
and IGC, this agreement will be valid and binding on IGC and enforceable against
IGC in accordance with its terms. IGC also represents and warrants that it has
made no assignment or attempted assignment of the 0.1% general partnership
interest other than the assignment contemplated by this agreement and that, on
the Effective Date, provided this agreement has been executed by IBC and IGC,
good and marketable title to the 0.1 % general partnership interest in the
Partnership will be assigned in accordance with the terms of this agreement to
IBC.



(b) IBC represents and warrants that it is a corporation in good standing, duly
organized, and existing under the laws of the State of Delaware, that it has the
lawful authority to enter into and perform this agreement and by proper action
has duly authorized the execution, delivery and performance of this agreement,
and that upon execution and delivery of this agreement by IBC, IGC and WSC, this
agreement will be valid and binding on IBC and enforceable against IBC in
accordance with its terms. IBC also represents and warrants that it has made no
assignment or attempted assignment of the 0.1 % limited partnership other than
the assignment contemplated by this agreement and that, on the Effective Date,
provided this agreement has been executed by IBC, IGC, and WSC, good and
marketable title to the 0.1% limited partnership interest in the Partnership
will be assigned in accordance with the terms of this agreement to WSC.



(c) WSC represents and warrants that it is a corporation in good standing, duly
organized, and existing under the laws of the State of Delaware, that it has the
lawful authority to enter into and perform this agreement and by proper action
has duly authorized the execution, delivery of this agreement, and that upon
execution and delivery of this agreement by IBC, IGC and WSC, this agreement
will be valid and binding on WSC and enforceable against WSC in accordance with
its terms.



Governing Law

. This agreement shall be construed in accordance with and governed by the laws
of the State of Maryland.





7. Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which shall
constitute a single agreement.



8. Headings. The headings in this agreement are for convenience only and do not
constitute a part of the agreement.



9. Entire Agreement. This agreement sets forth all (and it is intended by the
parties hereto to be an integration of all) of the promises, agreements,
conditions, understandings, warranties and representations among the parties
hereto with respect to the matters contained herein, and there are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, expressed or implied, among them other than as set forth herein.



10. Binding Effect. This agreement shall be binding upon. and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal and legal representatives, successors and assigns.



11. Notices. All notices pertaining to the matters covered by this agreement
shall be sent by certified or registered mail, with return receipt requested,
and first class postage prepaid, (1) if to IGC, to 222 Smallwood Village Center,
St. Charles, Maryland 20602, (2) if to IBC, to 222 Smallwood Village Center, St.
Charles, Maryland 20602, (3) if to WSC, to 222 Smallwood Village Center, St.
Charles Maryland 20602. Notices shall be deemed given on the date they are
mailed.



12. Gender and Number, Use of any gender herein shall be deemed to be or include
the other genders and the use of the singular shall be deemed to be or include
the plural (and vice versa) where appropriate.



13. Severability. If any provisions of this agreement, or the application
thereof to any person or circumstance, shall for any reason and to any extent be
invalid and unenforceable, the remainder of this agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby, and. shall be enforced.



14. The Limited Partnership agreement, as amended, is also hereby amended to add
new paragraphs 16-24 which contain the following provisions required by the
United States Department of Housing and Urban Development ('HUD") Provision"):

"16. No amendment to the Partnership agreement that results in the following
will have any force or effect without the prior written consent of the Secretary
of the United States Department of Housing and Urban Development

("HUD"):

(a) Any amendment that modifies the term of the Partnership;
(b) Any amendment that activates the requirement that a HUD previous
participation certification be obtained;

(c)Any amendment that in any way affects the note, deed of trust, secnrity
agreement or regulatory agreement for the project;

(d) Any amendment which modifies any required HUD Provisions.

17. The Partnership is authorized to execute a note, mortgage,

regulatory agreement, and any other documents required by HUD) in connection
with such loan.

18. Any incoming general partner shall as a condition of receiving an interest
in the Partnership agree to be bound by the note, mortgage and Regulatory
agreement and other documents required in connection with FHA insured loan to
the same extent and on the same terms as the other general partners.

19. Upon dissolution, no title or right to possession and control of the
project, and no right to collect the rents therefrom shall pass to any person
who is not bound by the Regulatory agreement in a manner satisfactory to the
Secretary.

20. In the event that any provision of the Partnership agreement, or any
amendments thereto, conflicts with any of FHA or HUD's regulatory or
administrative requirements, including but not limited to any provision in the
Regulatory agreement, the FHA/HUD requirement shall control.

21. So long as FHA or HUD is the insurer or holder of the note on the Project,
the Partnership may not be voluntarily dissolved without the prior written
approval of the Secretary.

22. The partners and any assignee of any partner, agree to be liable in their
individual capacities to HUD with respect to the following matters:



(a) For funds or property of the Project coming into their hands, which by the
provisions of the Regulatory agreement, they are not entitled to retain; and



(b) Forr their own acts and deeds, or acts and deeds of others which they have
authorized, in violation of the provisions of the Regulatory agreement.



23 Any rights of indemnification by the Partnership shall be limited to the
extend funds are available from "Surplus Cash" (as that term is defined in the
Regulatory agreement), from funds available to the Partnership arising out of
partners' contributions, or from proceeds of insurance obtained by the
Partnership for the purpose of creating a fund to satisfy such obligation. No
such payments may be made from either the proceeds of the insured loan, or from
project income.



The Partnership shall not, without the prior written consent of HUD, make any
distribution (as that term is defined in the Regulatory agreement) except as
permitted by the terms of the Regulatory agreement."



15. The registered agent of the Partnership is J. Michael Wilson, 222 Smallwood
Village Center, St. Charles, Maryland 20602. Mr. Wilson is a Maryland resident.






ATTEST:

By: /s/ Sheri L. Raleigh
Name: Sheri L. Raleigh
Title: Asst. Vice President

WITHDRAWING MANAGING GENERAL PARTNER

:

INTERSTATE GENERAL COMPANY, L.P.

By: INTERSTATE GENERAL MANAGEMENT
CORPORATION, General Partner
By: /s/Paul Dillon
Paul Dillon
Vice President



ATTEST:

By: /s/ Pamela R. Rolly
Name: Pamela Polley
Title: Asst. Secretary


REMAINING MANAGING GENERAL PARTNER



INTERSTATE BUSINESS CORPORATION
By: /s/ Paula S. Biggs
Paula S. Biggs
Vice President

 


ATTEST:

By: /s/ Pamela R. Rolly
Name: Pamela Polley
Title: Asst. Secretary


LIMITED PARTNERS

:

INTERSTATE BUSINESS CORPORATION
By: /s/ Paula S. Biggs
Paula S. Biggs
Vice President


ATTEST:

By: /s/ Paula S. Biggs
Name: Paula S. Biggs
Title: Secretary


WILSON SECURITIES CORPORATION
By: /s/ J. Michael Wilson
J. Michael Wilson
Vice President

STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Mary Louise Sanders, a Notary Public in and for the jurisdiction aforesaid,
hereby certify that Paul Dillon, who is personally well known to me (or
satisfactorily proven) to be the person who executed the foregoing instrument as
Vice President of Interstate General Management Corporation, General Partner of
Interstate General Company L.P., Managing General Partnerin the foregoing
instrument, personally appeared before me and acknowledged that he executed the
foregoing instrument in his capacity as such officer for the uses and purposes
therein contained.

WITNESS my hand and notarial seal this 27th day of September, 2001.



/s/ Mary L. Sanders


Notary Public
My Commission Expires: 01-01-05



 

 

STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Elizabeth K. Clayton, a Notary Public in and for the jurisdiction aforesaid,
hereby certify that Paula S. Biggs, who is personally well known to me (or
satisfactorily proven) to be the person who executed the foregoing instrument as
Vice President of Interstate Business Corporaiton, General Partner in the
foregoing instrument, personally appeared before me and acknowledged that she
executed the foregoing instrument in her capacity as such officer for the uses
and purposes therein contained.

WITNESS my hand and notarial seal this 27th day of September, 2001.



/s/ Elizabeth K. Clayton


Notary Public
My Commission Expires: 11-30-02



STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Elizabeth K. Clayton, a Notary Public in and for the jurisdiction aforesaid,
hereby certify that J. Michael Wilson, who is personally well known to me (or
satisfactorily proven) to be the person who executed the foregoing instrument as
Vice President of Wilson Securities Corporation, Limited Partner in the
foregoing instrument, personally appeared before me and acknowledged that he
executed the foregoing instrument in his capacity as such officer for the uses
and purposes therein contained.

WITNESS my hand and notarial seal this 27th day of September, 2001.



/s/ Elizabeth K. Clayton


Notary Public
My Commission Expires: 11-30-02

